Citation Nr: 1313137	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  12-00 096A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an extension of the period of eligibility for receiving educational assistance benefits under the provisions of Chapter 30, Title 38, United States Code (Montgomery GI Bill), beyond the delimiting date of February 10, 1999. 


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

M. Riley, Counsel 





INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction over the claims file is currently held by the RO in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the substantive appeal received on January 2012, the Veteran requested to appear before the Board at a hearing at the RO.  The hearing was scheduled for July 24, 2012 at the Nashville RO, but the Veteran did not appear for the hearing.  Later that day, the Veteran contacted the RO and explained that he was unable to attend the hearing as his car had broken down.  He requested that the hearing be rescheduled for a later date.  Pursuant to 38 C.F.R. § 20.704(d) (2012), the Board finds that the Veteran has submitted a motion for a new hearing date and provided good cause for his failure to appear on July 24, 2012.  Upon remand, the requested hearing should be rescheduled and notice should be sent to the Veteran at his current address of record.  See 38 C.F.R. § 20.704(b) (2012).

In March 2013, the Veteran appointed a new representative in the current appeal, the Armed Forces Services Corporation.  The record does not contain a VA Form 646 from the new representative or any other indication that the claims file was made available to the Veteran's representative after the cases' certification to the Board.  The Veteran is entitled to representation at all stages of an appeal.  See 38 C.F.R. § 20.600 (2012).  Therefore, his new representative should have an opportunity to review the claims file and provide argument in support of the claim for entitlement to an extension of the period of eligibility for receiving educational assistance benefits.
Accordingly, the case is REMANDED for the following action:

1.  Schedule a hearing before a Veterans Law Judge of the Board at the local regional office, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704 (2012).  The Veteran must receive notice of the hearing at his current address of record. 

2.  Afford the Veteran's representative the opportunity to review the claims file and complete a VA Form 646 or equivalent, prior to recertifying the appeal to the Board.  If the representative cannot be contacted, the Veteran should be so notified to ensure that his due process rights are protected.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


